By the Court,

Savage, Ch. J.
The question is whether the prosecution spoken of in the statutes means a civil suit or an indictment. There are considerations operating both ways, but I am inclined to the opinion that an indictment was intended. The corporation is to be convicted; that must be done by á jury; and if convicted, the statutes say, the corporation shall be *600fined in a sum not exceeding $200, which fine must be imposed by the court. The finding thq facts of a case by a jury, and the fixing the amount to be paid by the defendants by the court, is contrary to all rules of proceeding in civil suits, but is in perfect accordance with proceedings upon indictments. The defendants are entitled to judgment.